Citation Nr: 0909950	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  03-20 820	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
the residuals of a right knee injury.

2.  Entitlement to service connection for right knee 
osteoarthritis, claimed as secondary to a service-connected 
left knee disability.

3.  Entitlement to service connection for arthritis of the 
lumbosacral spine,  including as secondary to a service-
connected left knee disability.

4.  Entitlement to a rating higher than 10 percent for the 
left knee disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to 
December 1971 and from December 1974 to December 1977.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In a prior January 1999 decision, the RO had denied service 
connection for lumbosacral spine arthritis as not directly 
caused by the Veteran's military service.  And as he did not 
appeal that denial within one-year of receiving notification 
of that decision, it became a final and binding decision on 
him based on the evidence then of record.  See 38 C.F.R. §§ 
3.104, 20.200, 20.1103.  Generally, in this situation, 
a claimant must thereafter file a petition to reopen the 
claim, and there must be new and material evidence to do 
this.  38 C.F.R. § 3.156(a).  Here, however, since the April 
2002 rating decision considered the Veteran's low back claim 
on both direct and secondary basis, de novo in accordance 
with § 7(b) of the Veterans Claims Assistance Act of 2000 
(VCAA) providing for reconsideration of claims denied under 
the "well-grounded" standard that became final between 
July 14, 1999 and November 9, 2000, the Board need not make 
this threshold preliminary determination of whether there is 
new and material evidence to reopen this claim.  Instead, the 
Board will proceed directly to adjudicating the underlying 
merits.

As for the right knee claim, this issue was first adjudicated 
in a February 1979 rating decision that denied service 
connection for residuals of a right knee injury.  And since 
the Veteran did not appeal that decision within one year, it 
also became final and binding on him based on the evidence 
then of record.  Moreover, that decision would not generally 
be subject to readjudication de novo under the above 
provisions for decisions which became final within a 
relatively limited timeframe prior to enactment of the VCAA.  
So new and material evidence first must be presented to 
reopen this claim on a direct basis, before it can be 
readjudicated on the underlying merits.  See again 38 C.F.R. 
§ 3.156(a).  That said, however, the remaining issue of 
service connection on a secondary basis may initially be 
considered de novo since it was not the subject of a prior 
decision.  Cf., Spencer v. Brown, 4 Vet. App. 283, 288 (1993) 
(when liberalizing legislation creates a new basis of 
entitlement to VA benefits, a claim under such legislation is 
a claim separate and distinct from the claim previously 
denied prior to such legislation.)  See, too, Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008) and Ephraim v. Brown, 82 F.3d 
399, 402 (Fed. Cir. 1996) (a newly-diagnosed psychiatric 
disorder (e.g., Post-Traumatic Stress Disorder (PTSD)), even 
if medically related to a previously diagnosed disorder (such 
as depressive neurosis), is not the same for jurisdictional 
purposes when it has not been previously considered.  See 
also Sawyer v. Derwinski, 1 Vet. App. 130, 134 (1991).  
But see, as well, Robinson v. Shinseki, No. 2008-7095 (Fed. 
Cir. Feb. 25, 2009) (wherein it was recently held that 
separate theories in support of a claim for benefits for a 
particular disability does not equate to separate claims for 
benefits for that disability).  

In March 2007, the Board remanded the claims to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.


FINDINGS OF FACT

1.  The Veteran has mild tricompartment osteoarthritis in his 
service-connected left knee; as a consequence, the flexion of 
this knee is limited to 80 degrees, and he begins 
experiencing pain at only 20 degrees and continues to 
experience the pain until the terminal endpoint at 80 
degrees; he has maintained full extension, however, to 0 
degrees.

2.  Also, apart from the osteoarthritis (i.e., degenerative 
joint disease) in the left knee, the Veteran has mild or 
slight instability.

3.  A February 1979 rating decision denied service connection 
for residuals of a right knee injury and, although 
appropriately notified of that decision and apprised of his 
procedural and appellate rights, the Veteran did not appeal.

4.  The additional evidence submitted or otherwise obtained 
since that February 1979 decision is cumulative or redundant 
of evidence previously considered or does not relate to 
unestablished facts necessary to substantiate this claim 
concerning the right knee (to the extent this claim is 
predicated on the notion the veteran has right knee 
disability from direct incurrence in service).

5.  The Veteran's right knee osteoarthritis and his 
lumbosacral spine arthritis also have not been shown by 
competent medical evidence to have been either caused or 
permanently exacerbated by his service-connected left knee 
disability.


CONCLUSIONS OF LAW

1.  The criteria are met for a higher 20 percent rating for 
the left knee osteoarthritis.  38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5020, 5260, 5261 (2008).

2.  In addition to that, the criteria also are met for a 
separate 10 percent rating for the instability in the left 
knee.  38 C.F.R. § 4.71a, DC 5257.

3.  The February 1979 rating decision that denied service 
connection for the residuals of a right knee injury is final.  
38 U.S.C.A. § 7105 (West Supp. 2005); 38 C.F.R. §§ 20.200, 
20.302, 20.1103 (2008). 

4.  New and material evidence has not been submitted since 
that decision to reopen this claim (to the extent it is 
predicated on direct service connection).  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).



5.  The arthritis in the Veteran's right knee and lumbosacral 
spine is not proximately due to, the result of, or 
chronically aggravated by his service-connected left knee 
disability.  38 U.S.C.A. §§ 101, 1110, 5107(a) (West Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  For claims, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the requirement that VA also request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  

The VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).



In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen a previously denied, unappealed claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit being sought.  To satisfy this requirement, 
VA adjudicators are required to look at the bases for the 
denial in the prior decision and to provide the claimant with 
a notice letter that describes what evidence would be 
necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  
VA's Office of General Counsel issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must 
relate to the stated basis of the prior denial.  VA Gen. 
Couns. Mem., para. 2, 3 (June 14, 2006).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

For an increased-rating claim, section 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate 
the claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or 
increase in severity of the disability at issue and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  



In this case, a letter satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) was sent to 
the Veteran in January 2002, prior to initially adjudicating 
his claims in April 2002.  The letter informed him of the 
evidence required to substantiate his increased-rating claim 
and service-connection claims, as well as of his and VA's 
respective responsibilities in obtaining supporting evidence.  
He more recently was sent another letter in March 2006, which 
complied with the Dingess requirements as it gave him notice 
of the disability rating and effective date elements of 
claims.

While the notice letters do not appear to strictly comply 
with the Court's holding in Vazquez, supra, the Board finds 
that the Veteran is not prejudiced by this.  He was provided 
copies of the rating decision on appeal dated in April 2002, 
an SOC issued in June 2003, and an SSOC issued in December 
2008, all of which combined to inform him of the evidence 
considered, a summary of adjudicative actions, all pertinent 
laws and regulations, including the criteria for evaluating 
his left knee disability, and an explanation of the decision 
concerning this claim.  Considered in the aggregate, he 
therefore has the required actual knowledge of the type 
information contemplated by the Vazquez decision.  As such, 
the Board finds that he is not prejudiced based on this 
demonstrated actual knowledge of the type evidence needed to 
support his claim.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained all 
relevant medical and other records that he and his 
representative identified as pertinent to the claims.  In 
addition, he was examined for VA compensation purposes in 
January 2002 and September 2008.  These examination reports 
are adequate for rating purposes as they contain the required 
information to properly assess the severity of his left knee 
disability and to determine the etiology of his right knee 
and low back disorders, including in particular in terms of 
whether they are attributable to his military service, such 
as by way of his already service-connected left knee 
disability.  38 C.F.R. § 4.2; McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).  See, too, Caffrey v. Brown, 6 Vet. App. 377 
(1994).

Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA or the Court.

II..  Increased Rating for the Left Knee Disability

The Veteran was granted service connection for the left knee 
disability in June 1974 and initially assigned a 10 percent 
rating.  He asserts this condition is now more severe such 
that this rating is no longer sufficient to compensate him 
for the disruption in his daily activities.

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

While the Veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, that said, the Court recently 
held that in determining the "present level" of a 
disability for any increased-evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  Id.  The 
relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b) (2) (West 2002 and Supp. 2007); 
38 C.F.R. § 3.400(o)(2) (2008).  

The Veteran's left knee disability has been rated partly 
under DC 5257 for "other" impairment of the knee, to include 
recurrent subluxation or lateral instability.  Under this DC, 
VA assigns a 10 percent rating for slight impairment, 20 
percent for moderate impairment, and 30 percent for severe 
impairment.

The September 2008 VA examination confirmed there was 
instability and weakness in the Veteran's left knee, but 
there was no dislocation or subluxation.  He reported that 
his left knee locks up approximately once a week and that he 
always uses a cane for support.  Based on these findings, he 
has slight or mild impairment, which, as mentioned, in turn 
warrants a 10 percent rating under DC 5257.

The Veteran's left knee disability, however, also is rated 
partly under DC 5020 for synovitis, which in turn is rated on 
limitation of motion of affected parts as degenerative 
arthritis.

Degenerative or osteoarthritis is rated on the basis of 
limitation of motion under the appropriate DCs for the 
specific joint or joints involved - which here, are DC 5260 
for limitation of knee flexion and DC 5261 for limitation of 
knee extension.  See 38 C.F.R. § 4.71a, DC 5003.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, 
a rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
rating is warranted for X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  
A higher 20 percent evaluation is warranted when there is x-
ray evidence of the involvement of 2 or more major joints or 
2 or more minor joint groups with occasional incapacitating 
exacerbations.  Id.  Note (1) to this code indicates these 
20 and 10 percent ratings, based on X-ray findings, will not 
be combined with ratings based on limitation of motion.

For purposes of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45(f).

According to VA regulation, normal range of motion of the 
knee is from zero degrees of extension to 140 degrees of 
flexion.  See 38 C.F.R. § 4.71, Plate I.  

Under DC 5260, a zero percent (noncompensable) rating is 
warranted where flexion is limited to 60 degrees; a 10 
percent rating is warranted where flexion is limited to 45 
degrees; a 20 percent rating is warranted where flexion is 
limited to 30 degrees; and a 30 percent rating is warranted 
where flexion is limited to 15 degrees.  See 38 C.F.R. § 
4.71a, DC 5260.

Under DC 5261, a zero percent (noncompensable) rating is 
warranted where extension is limited to 5 degrees; a 10 
percent rating is warranted where extension is limited to 10 
degrees; a 20 percent rating is warranted where extension is 
limited to 15 degrees; and a 30 percent rating is warranted 
where extension is limited to 20 degrees.  See 38 C.F.R. § 
4.71a, DC 5261.

In a precedent opinion, VA's General Counsel held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under DCs 5003 and 5257, respectively, as 
evaluation of a knee disability under both of these codes 
would not amount to pyramiding under 38 C.F.R. § 4.14.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), 62 
Fed. Reg. 63604 (1997); see also Esteban v. Brown, 6 Vet. 
App. 259 (1994).  However, a separate rating must be based on 
additional disability.  In another precedent opinion since 
issued, VA's General Counsel further explained that, when a 
Veteran has a knee disability evaluated under DC 5257, to 
warrant a separate rating for arthritis under DC 5003 based 
on X-ray findings, the limitation of motion in the knee need 
not be compensable under DCs 5260 (for flexion) or 5261 (for 
extension), but the limited motion must at least meet the 
criteria for a zero-percent rating under these DCs and/or 
there be objective findings or indicators of pain.  
See VAOPGCPREC 9-98 (August 14, 1998).

As a September 2008 X-ray of the Veteran's left knee found 
mild tricompartmental osteoarthritis with small joint 
effusions, he is entitled to consideration of a separate 
rating under DC 5003.  
Range-of-motion testing during the Veteran's VA examinations 
in January 2002 and September 2008 revealed he had left knee 
flexion limited to 80 degrees and full (i.e., normal) 
extension to 0 degrees.  But during the September 2008 
evaluation he began experiencing pain on active flexion of 
this knee at only 20 degrees, and this pain persisted until 
the terminal endpoint at 80 degrees, although there was no 
additional limitation of motion on repetitive use and his 
passive range of motion was to 115 degrees and pain free.  
The VA examiner also confirmed the extent of the Veteran's 
pain, which he described as severe, adversely affected his 
day-to-day activities such as chores, shopping, exercising, 
sports, recreation, traveling, bathing, dressing, and 
toileting.  Furthermore, the VA examiner confirmed the 
Veteran was unable to stand for more than a few minutes and 
that he was only able to walk about a quarter mile (at least 
in part because of his left knee disability).

When, as here, an evaluation of a disability is based at 
least partly on the extent there is limitation of motion, the 
Board must also consider, in conjunction with the otherwise 
applicable Diagnostic Code, any additional functional loss 
the veteran may have by virtue of other factors as described 
in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  These factors include more or less movement 
than normal, weakened movement, premature or excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy from disuse.  A finding of functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the veteran.  38 C.F.R. 
§ 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  See 
also 38 C.F.R. § 4.59.

Here, the Veteran has the required objective confirmation of 
his pain and the other type impairment contemplated by 
DeLuca, and the fact that when most recently examined for 
compensation purposes in September 2008 he began experiencing 
the pain at only 20 degrees during the testing of his left 
knee flexion, in turn means the Board must resultantly 
presume for all intents and purposes that his flexion was 
limited to 20 degrees during that evaluation - although, in 
actuality, he could flex his left knee on to 80 degrees.  He 
therefore is entitled to a higher 20 percent rating under DC 
5260, that is, apart from the separate 10 percent rating he 
is receiving in this decision for the slight instability in 
this same knee.

The Veteran's left knee flexion is not limited to 15 degrees 
or less, even considering his pain, so he is not entitled to 
an even higher 30 percent rating under DC 5260.

Also, since the Veteran has maintained normal (i.e., full) 
extension of his left knee, to 0 degrees, he obviously is not 
entitled to a higher rating under DC 5261.  It is also 
possible to receive separate ratings for limitation of 
flexion (DC 5260) and limitation of extension (DC 5261) for 
disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 
17, 2004).  But the fact that the Veteran has normal 
extension precludes assigning a separate under this special 
exception.

It also is not shown the veteran meets the requirements of 
any other potentially applicable DC that might otherwise 
provide a basis for assigning an even higher rating.  Since 
he has maintained a quantifiable measure of range of motion 
in his left knee, albeit not normal range of motion on 
flexion (though normal on extension), his left knee, by 
definition, is not ankylosed and DC 5256 does not apply.  
Ankylosis, incidentally, is the immobility and consolidation 
of a joint due to disease, injury or surgical procedure.  See 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  There also are no objective 
clinical indications of dislocation or removal of semilunar 
cartilage (DCs 5258 and 5259), tibia and fibula impairment 
(DC 5262), or genu recurvatum (DC 5263).  So none of those 
codes apply, either.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if 
supported by explanation and evidence).

So in conclusion, resolving all reasonable doubt in the 
Veteran's favor, the Board finds that the evidence supports 
assigning a higher 20 percent rating under DC's 5003 and 5260 
for limitation of flexion by pain, and a separate additional 
10 percent rating under DC 5257 for mild or slight 
instability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



III.	Extraschedular Consideration

This case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular Rating Schedule standards and warrant 
referring this case to the Under Secretary for Benefits or to 
the Director of Compensation and Pension Service for 
consideration of an extra-schedular evaluation.  38 C.F.R. § 
3.321(b)(1).  Although the Veteran claimed that he is unable 
to work due to pain, there is no indication his left knee 
disability, alone, has markedly interfered with his 
employment - meaning above and beyond that contemplated by 
his schedular ratings (now 20 percent for the arthritis 
component and resulting limitation of flexion and an 
additional 10 percent for the instability).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  
See 38 C.F.R. § 4.1.  See also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating, 
itself, is recognition that industrial capabilities are 
impaired).  There also is no indication that he has required 
frequent hospitalization for treatment of his left knee 
disability.  Most, if not all, of his evaluation and 
treatment has been on an outpatient basis, not as an 
inpatient.  So the Board does not have to refer this case for 
extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



IV.  Whether New and Material Evidence has been Received to 
Reopen the Claim for Service Connection for a Right Knee 
Disorder on a Direct Incurrence Basis

The Veteran is attempting to reopen this previously denied, 
unappealed claim.  However, for the reasons and bases 
discussed below, the Board finds that new and material 
evidence has not been submitted, so his petition to reopen 
must be denied.

A February 1979 rating decision denied service connection for 
a right knee disorder based on no medical nexus between the 
disorder and the Veteran's military service.  He did not 
appeal that decision, so it became final and binding on him 
based on the evidence then of record.  See 38 U.S.C.A. § 
7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

Before addressing the claim for service connection on the 
merits, the Board must first determine whether new and 
material evidence has been submitted since the February 1979 
rating decision that initially considered and denied this 
claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996).

Under VA law and regulation, if new and material evidence is 
presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of 
that claim.  See 38 U.S.C.A. § 5108.  

When a petition to reopen is presented, a two-step analysis 
is performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 38 
U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).  According to VA regulation, "new" means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence cannot be 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit Court reiterated 
this, noting that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a claimant's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  The credibility of this 
evidence must be presumed, albeit just for the limited 
purpose of deciding whether it is new and material.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

Here, the evidence that must be considered in determining 
whether there is a basis for reopening the Veteran's claim 
for service connection for a right knee disorder (on a direct 
incurrence basis) is the evidence that has been added to the 
record since the final and binding February 1979 rating 
decision.  And considering the basis of that denial, new and 
material evidence needs to suggest that his right knee 
disorder was incurred or aggravated by his military service.  

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases like arthritis will be 
presumed to have been incurred in service if manifested to a 
compensable degree (of at least 10 percent) within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Since that February 1979 rating decision, the Veteran has 
submitted medical records describing treatment for his right 
knee.  On the one hand, these records are "new" in that 
they did not exist at the time of the February 1979 rating 
decision and, therefore, were not considered and could not 
possibly have been.  However, these additional medical 
records are not material to the determinative issue of 
whether his right knee condition was incurred or aggravated 
by his military service.  See Morton v. Principi, 3 Vet. App. 
508 (1992) (per curiam) (medical records describing veteran's 
current condition are not material to issue of service 
connection and are not sufficient to reopen claim for service 
connection based on new and material evidence.).



In order to reopen his claim, the Veteran must provide the 
unestablished fact missing from his original claim.  The 
basis of the RO's final and binding February 1979 rating 
decision was the lack of a medical opinion indicating that 
his right knee condition was attributable to his military 
service.  Therefore, because his newly submitted statements 
still do not contain such a medical opinion, they do not 
provide the unestablished fact necessary to substantiate his 
claim.  His personal statements in this regard are not 
material within the meaning of 38 C.F.R. § 3.156.  In Moray 
v. Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim of service connection.  Indeed, 
in Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
specifically noted that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."  Also, to the extent he is merely reiterating 
arguments he made prior to the RO denying his claim in 
February 1979, this is not new evidence.  Cf. Bostain v. 
West, 11 Vet. App. 124 (1998) (lay hearing testimony that is 
cumulative of previous contentions considered by decision 
maker at time of prior final disallowance of the claim is not 
new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).

Hence, none of the additional evidence received since the 
RO's February 1979 decision is both new and material to the 
claim as defined by VA regulation.  See 38 C.F.R. § 3.156.  
Therefore, that decision remains final and binding.  
Furthermore, inasmuch as the Veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen this finally disallowed claim, the benefit-of-the-
doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).



V.  Service Connection for Right Knee and Lumbar Spine 
Disorders on a Secondary Basis

The Veteran claims in the alternative that his right knee and 
lumbar spine arthritis is secondary to his service-connected 
left knee disability.  Inasmuch as these claims are not 
predicated on the notion these arthritic conditions were 
either directly or presumptively incurred in service, and 
since this is not otherwise indicated by the record on 
appeal, the Board need not discuss this other potential basis 
of entitlement.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

The specifically claimed basis of entitlement, secondary 
service connection, is permissible for a disability that is 
proximately due to or the result of a service-connected 
condition.  See 38 C.F.R. § 3.310(a).  This includes 
situations where a service-connected condition has 
chronically - meaning permanently - aggravated the disability 
in question, but compensation is limited to the degree of 
disability (and only that degree) over and above the degree 
of disability existing prior to the aggravation.  See 38 
C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).



Concerning these three requirements, the Veteran, obviously, 
has a service-connected left knee disability.  He also has 
the required X-ray evidence of the claimed secondary 
conditions, that is, current disability diagnosed as 
arthritis in his right knee and low back.  So the 
determinative issue is whether there also is the required 
medical nexus evidence secondarily linking these other 
claimed conditions to his service-connected left knee 
disability.  See McQueen v. West, 13 Vet. App. 237 (1999) and 
Velez v. West, 11 Vet. App. 148, 158 (1998) (both indicating, 
like in Wallin, that supporting medical evidence is required 
to establish this 
cause-and-effect correlation).

Concerning this dispositive issue, the September 2008 VA 
examination provides evidence against these claims.  The VA 
examiner indicate the Veteran's right knee tricompartment 
osteoarthritis and lumbosacral arthritis were not caused by 
or the result of his left knee condition because the right 
knee and low back conditions are in the same degree as his 
left knee disability and do not appear to be traumatic in 
origin.  As the VA examiner based his opinion on a thorough 
review of the record and personal clinical evaluation of the 
Veteran, the Board finds that this opinion constitutes 
compelling evidence against the claim for service connection 
for right knee and lumbar spine disorders secondary to the 
service-connected left knee disability.  See Wray v. Brown, 7 
Vet. App. 488, 493 (1995) (holding that the adoption of an 
expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if 
the expert fairly considered the material evidence seemingly 
supporting the Veteran's position).

The Veteran submitted an opinion dated in August 2003 from 
P.K., M.D., who stated that "the arthritis in [the 
Veteran's] knees may be adversely affecting the arthritis in 
the low back and vice versa."  This opinion does not 
establish the required relationship between the Veteran's 
left and right knee conditions.  And as for the low back 
condition, this opinion states the condition could be 
aggravated by the combination of the Veteran's service-
connected left knee disability and non-service connected 
right knee disorder, or conversely that his 
non-service connected low back disorder could be aggravating 
these other two conditions.

Another problem with Dr. P.K. opinion's is that she couched 
it in somewhat equivocal language by saying the Veteran's 
knees "may be adversely affecting" his low back condition.  
Such equivocal language is generally an insufficient basis to 
grant a claim.  Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992).  See also Tirpak v. Derwinski, 2 Vet. App. 609 (1992) 
(indicating that a doctor's opinion was too speculative when 
stating a disability "may be" related to service because this 
also was tantamount to saying the disability "may not be" 
related to service).  See, too, Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (holding that service connection may not be 
based on resort to speculation or remote possibility).  
But an absolutely accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  Moreover, use of cautious 
language does not always express inconclusiveness in a 
doctor's opinion on etiology.  Rather, an etiological opinion 
should be viewed in its full context and not characterized 
solely by the medical professional's choice of words.  
See Lee v. Brown, 10 Vet. App. 336, 338 (1997).  So the Board 
must weigh the probative value of this private doctors' 
equivocal language against the opinion of the VA physician to 
the contrary.

Another deficiency in this medical opinion is that it was not 
based on a review of the Veteran's claims file.  See Swann v. 
Brown, 5 Vet. App. 177, 180 (1993) (without a review of the 
claims file, an opinion as to etiology of an underlying 
disorder can be no better than the facts alleged by the 
Veteran).  See also Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).  See, too, Leshore v. Brown, 8 Vet. App. 406, 409 
(1995) (the fact that the Veteran's history is recorded in 
medical records does not transform it into a competent 
medical opinion).  But more recently, in Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005), the Court clarified that 
the Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the Veteran.  Rather, as the Court explained further 
in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on 
a Veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the Veteran as 
lacking credibility.

In another even more precedent decision, Nieves-Rodriguez v. 
Peake, 22 Vet App 295 (2008), the Court discusses, in great 
detail, how to assess the probative weight of medical 
opinions and the value of reviewing the claims folder.  The 
Court holds that claims file review, as it pertains to 
obtaining an overview of the claimant's medical history, is 
not a requirement for private medical opinions.  The Court 
added, "[i]t is the factually accurate, fully articulated, 
sound reasoning for the conclusion, not the mere fact that 
the claims file was reviewed, that contributes probative 
value to a medical opinion."

In the Nieves-Rodriguez decision, the Court vacated the 
Board's decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims folder, 
without an explanation of why that failure compromised the 
value of the medical opinion.  By contrast, the Court held 
that, in rejecting the other private medical opinion, 
the Board had offered adequate reasons and bases for doing so 
(the doctor had overlooked pertinent reports regarding the 
Veteran's medical history), and thus, the Board's rejection 
was not based solely on the failure to completely review the 
claims file.

Considering both medical opinions, Dr. P.K.'s statement that 
the bilateral knee disorder may have aggravated the low back 
disorder, or vice versa, is insufficient to counterbalance 
the VA examiner's definitive statement that the low back and 
right knee conditions are unrelated to the left knee 
disability.  And as the preponderance of the evidence is 
against these claims, the doctrine of reasonable doubt is not 
for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

A higher 20 percent rating is granted for the left knee 
tricompartment osteoarthritis with resulting limitation of 
flexion, subject to the statutes and regulations governing 
the payment of VA compensation.

A separate 10 percent rating also is granted for the left 
knee instability, also subject to the statutes and 
regulations governing the payment of VA compensation.

The petition to reopen the claim for service connection for 
residuals of a right knee injury is denied.

Service connection for a right knee disorder on a secondary 
basis is denied.

Service connection for a lumbosacral spine disorder on a 
secondary basis also is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


